Atkinson, Presiding Justice.
1. The exception is to a judgment overruling the plaintiff’s motion for a new trial, based on the general grounds, and upon the further ground that the judge erred in directing the verdict in part against the plaintiffs, because, in so far as the verdict was against plaintiffs, there were issues of fact under the pleadings and evidence which should have been submitted to the jury. The special grounds of the motion for a new trial were elaborative upon that question. There was no complaint of any error of law committed on the trial, other than as indicated above.
2. A careful consideration of all the pleadings, the evidence, and the - briefs of the attorneys reveals no error in' overruling the motion for new trial for any reason stated in any of the several grounds. •

Judgment affirmed.


All -the Justices conoar.